Name: Commission Regulation (EEC) No 745/87 of 16 March 1987 derogating from Regulation (EEC) No 2169/86 laying down detailed rules for the control and payment of the production refunds in the cereals and rice sectors
 Type: Regulation
 Subject Matter: foodstuff;  agricultural structures and production;  plant product
 Date Published: nan

 17. 3 . 87 Official Journal of the European Communities No L 75/ 15 COMMISSION REGULATION (EEC) No 745/87 of 16 March 1987 derogating from Regulation (EEC) No 2169/86 laying down detailed rules for the control and payment of the production refunds in the cereals and rice sectors THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas Annex I to Commission Regulation (EEC) No 2169/86 (% as amended by Regulation (EEC) No 472/87 (7), lists coefficients to be used in calculating the production refund payable where products derived from starch have been used to manufacture eligible products ; whereas because the coefficients which apply to products classified under heading Nos 35.05 and 38.12 of the Common Customs Tariff do not necessarily reflect the relative value of the starch in these products on the Community market, it is necessary to modify these coeffi ­ cients for a period within which a precise definition of the abovementioned products can be established, together with the methods required to determine the composition of these products ; whereas a derogation from Regulation (EEC) No 2169/86 should therefore be introduced for a period up to 31 December 1987 ; Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 579/86 (2), Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1449/86 (4), Having regard to Council Regulation (EEC) No 1009/86 of 25 March 1986 establishing general rules applying to production refunds in the cereals and rice sectors (*) and in particular Article 6 thereof, Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its Chairman ; HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Regulation (EEC) No 2169/86, until 31 December 1987 the entries relating to the CCT heading Nos 35.05 and 38.12 in Annex I thereto are replaced by the follo ­ wing : 'CCT heading No Description Quantity of starch needed to produce one tonne Coefficient 35.05 Dextrins + dextrin glues ; soluble or roasted starches ; starch glues (4) A. Dextrins ; soluble or roasted starches 1,14 B. Glues made from dextrin or from starch 1,14 38.12 A. Prepared glazings and prepared dressings (4) I. With a basis of amylaceous substances 1,14 (4) The production refund is payable for the actual starch or dextrin dry matter content. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24. 5 . 1986, p. 29. V) OJ No L 166, 25 . 6 . 1976, p. 3 . 0 OJ No L 133 , 21 . 5. 1986, p. 1 . 0 OJ No L 94, 9 . 4. 1986, p. 6 . (&lt;) OJ No L 189, 11 . 7 . 1986, p . 12 . 0 OJ No L 48 , 17 . 2. 1987, p . 12 . No L 75/ 16 Official Journal of the European Communities 17. 3 . 87 Article 2 This Regulation shall enter into force on 1 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 March 1987. For the Commission Frans ANDRIESSEN Vice-President